Name: 2000/44/EC, ECSC, Euratom: Council Decision of 17 December 1999 on the settlement of the Bangemann case
 Type: Decision
 Subject Matter: communications;  justice;  employment;  EU institutions and European civil service;  executive power and public service
 Date Published: 2000-01-21

 Avis juridique important|32000D00442000/44/EC, ECSC, Euratom: Council Decision of 17 December 1999 on the settlement of the Bangemann case Official Journal L 016 , 21/01/2000 P. 0073 - 0073COUNCIL DECISIONof 17 December 1999on the settlement of the Bangemann case(2000/44/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the Treaty establishing the European Coal and Steel Community (ECSC), and in particular Article 9 thereof,Having regard to the Treaty establishing the European Atomic Energy Community (EAEC), and in particular Article 126 thereof,Having regard to its Decision of 9 July 1999 on the referral of the case of Mr Bangemann to the Court of Justice,Whereas:(1) The term of office of Mr Bangemann as a member of the Commission ended on 9 July 1999;(2) The Council has taken note of the following information provided to it by Mr Bangemann by letter dated 10 December 1999:1. Mr Bangemann will not become before 1 July 2000 a member of the consejo administrativo (Board of Directors) of TelefÃ ³nica and until then will not accept any other employment with that undertaking or any other telecom operator.2. Mr Bangemann undertakes not to represent any third party (including TelefÃ ³nica) vis-Ã -vis the European institutions until 31 December 2001 inclusive.3. Mr Bangemann will permanently continue to safeguard any confidential information he may have become aware of as Member of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Article 1The application brought by the Council against Mr Bangemann pursuant to the last sentence of the third subparagraph of Article 213(2) of the Treaty establishing the European Community and the corresponding provisions of the ECSC and EAEC Treaties aimed at depriving Mr Bangemann of his right to a pension, pending before the Court of Justice of the European Communities (Case C-290/99), shall be withdrawn provided that Mr Bangemann withdraws at the same time his action brought against the Council before the Court of First Instance of the European Communities (Case T-208/99) and waives any damage claims and that both parties bear their own costs.Article 2This Decision shall be communicated to Mr Bangemann, to the President of the Commision of the European Communities and to the Governments of the Member States of the European Union.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ 